Citation Nr: 1642827	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2013 rating decisions of the VA Regional Office (RO) in Newark, New Jersey.  

In July 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

The issues of service connection for a lumbar spine disorder and for an increased rating for PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to his military service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for tinnitus, and is remanding the other claims on appeal, no discussion of VA's duties to notify and assist is necessary.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., tinnitus) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's service treatment records (STRs) include his May 1986 enlistment examination, which revealed clinically abnormal ears.  Valsalva normal bilaterally was noted.  In his report of medical history, the Veteran denied ear trouble.  His June 1991 separation examination revealed clinically normal ears; the Veteran answered yes to ear, nose, or throat trouble, but reported a deviated septum.  There are no tinnitus complaints in his STRs.  According to the RO's request for an examination, the Veteran's military occupational specialty (MOS) was that of a gas turbine mechanic.  See July 2011 Compensation and Pension Exam Inquiry.  As such, in-service acoustic trauma is conceded.  

In the Veteran's September 2010 claim, he reported that his tinnitus began during his military service in 1990.

The Veteran was provided a VA examination in August 2011.  He reported that his tinnitus began during his military service, but did not recall a specific incident of onset.  The examiner opined that the Veteran's tinnitus was not caused by or a result of military noise exposure.  The rationale was that hearing sensitivity was within normal limits bilaterally; and, there was no evidence of complaint or treatment of tinnitus during military service.  

The Veteran's hearing testimony shows that he currently experiences tinnitus.  See July 2016 Hearing Transcript (T.) at 3.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  As discussed above, in-service acoustic trauma is conceded.  The evidence also shows that he currently has tinnitus.  When affording him the benefit-of-the-doubt, the evidence supports a finding that his current tinnitus is related to his military service.  

The Veteran's claim and his report to the examiner clearly show that the onset of his tinnitus was during service.  The Veteran is competent and credible to report that his tinnitus began during service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  Therefore, in light of the Veteran having in-service acoustic trauma and his reports of an onset during service, the Board finds that service connection for tinnitus is granted.  

In finding that service connection is warranted, the Board acknowledges the negative nexus opinion from the VA examiner.  However, the examiner's opinion did not address the Veteran's report of the onset as being during service.  In light of the Veteran's reported onset during service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his military service.  Consequently, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, a remand is necessary for further development for the remaining issues.  The Veteran's testimony shows that he receives VA treatment for his lumbar spine and PTSD.  See T. at 4, 13.  The most recent VA treatment records are dated in 2013.  Therefore, a remand is necessary to obtain updated VA treatment records.

On remand, the Board finds that new examinations for the Veteran's lumbar spine and PTSD would be beneficial.  With regards to the Veteran's lumbar spine, he was provided a VA examination in August 2011; a negative nexus opinion was provided.  Recent treatment records from M.R., M.D. show that the Veteran reported an additional in-service injury to his lumbar spine not reported to the VA examiner.  In light of this new evidence, the Board concludes that a new VA examination is necessary.  As for the Veteran's PTSD, as the last examination was in 2013 and his testimony suggests that it may have worsened in severity since, a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. M.R.; the Fort Dix and Burlington County VA Community Based Outpatient Clinics; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed lumbar spine disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed lumbar spine disorder had its onset in service or is related to the Veteran's military service.

The examiner should address the STRs showing lumbar spine treatment as well as the Veteran's reports to Dr. M.R. of an injury when he was thrown against the bulk head after an explosion while on board a ship.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Accord the Veteran an appropriate VA examination to determine the severity of the service-connected psychiatric disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected psychiatric disability. 

The examiner should comment on the extent to which the Veteran's disability impairs his occupational and social functioning.  All symptoms described by the Veteran and shown upon examination must be described.  

To the extent possible, the examiner should differentiate between what symptomatology is attributable to the service-connected PTSD and the nonservice-connected polysubstance abuse; personality disorder, not otherwise specified (NOS); and intermittent explosive disorder.

A complete rationale should be given for all opinions and conclusions expressed.  
4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


